CHILTON. J.
— I concur in the reversal of this cause; but as to that portion of the opinion delivered by my brother Ligón which asserts the necessity of making Mrs. Eslava a party, under the facts disclosed in this record, I am constrained to differ.
It is clear, from the whole case made by the pleadings and proof, that the only interest Mrs. Eslava had in the litigation was, as the wife of the mortgagor, signing the mortgage with her husband, by wa3^ of relinquishing her dower.
In my opinion, the Chancellor could not, by any decree that could have been rendered, affect the 'wife’s right to dower, should it ever be consummated by the death of her husband. The law prescribes the manner in which she may relinquish her right, and the Chancery Court has no power, upon her defective voluntary relinquishment, to aid it in any way. If her supposed right to dower constituted a cloud on the title, and the Chancellor could not, by his decree, remove *534it, there was no necessity for ber being brought in merely that the Chancellor might express an opinion as to whether her right of dower attached to the mortgaged 'premises or not. The court will not do a useless thing; and it would but delude purchasers, instead of removing a cloud from the title, should the Chancellor be of opinion the wife had no dower, when in fact she had such inchoate right; for they would naturally repose upon the opinion as binding the parties, when it would have no such effect. A party may go into chancery, in many cases, to disencumber estates, so as to prevent sacrifices upon their sales by reason of some alleged incumbrance or opposing title. But this jurisdiction only obtains where the court has the power to remove the cloud which casts a shadow over the estate of the complainant.
I apprehend the court, in the absence of all power to decree in reference to the alleged incumbrance, will never take jurisdiction merely for the purpose of giving an opinion which cannot be binding upon the parties. The court, in this case, so far as Mrs. Eslava was concerned, could have done nothing more; and hence I conclude that there was no necessity whatever for Mrs. Eslava being brought before the court, and that the Chancellor did not err in proceeding in her absence.